





Exhibit 10





SECURITIES EXCHANGE AGREEMENT


dated effective as of June 26, 2007

by and among


BLAZE ENERGY CORP.

and

ENVIRONMENTAL ENERGY SERVICES, INC.








{A0040157.DOC}










SECURITIES EXCHANGE AGREEMENT

THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated effective as of June
26, 2007 (the “Effective Date”), is entered into by and among Environmental
Energy Services, Inc., a Delaware corporation (“EESV”), and Blaze Energy Corp.,
a Delaware corporation (the “Blaze”). Certain capitalized terms used in this
Agreement are defined in Section 7.3 hereof.

W I T N E S S E T H:

WHEREAS, as of the Effective Date, there were 1,000 issued and outstanding
shares of the common stock, no par value, of EESV Fayetteville, Inc., a Georgia
corporation (the “Subsidiary”), all of which shares (the “Subsidiary Stock”) are
beneficially owned by EESV.

WHEREAS, Blaze proposes to acquire all of the Subsidiary Stock in exchange for
the issuance of an aggregate of 70,000,000 shares of common stock, $0.01 par
value, of Blaze (the “Exchange”); and

WHEREAS, the Boards of Directors of Blaze and EESV have determined that it is
desirable to effect a plan of reorganization pursuant to 26 U.S.C.
§368(a)(1)(B).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
parties hereto agree as follows:

ARTICLE I.
ISSUANCE AND EXCHANGE OF SHARES

1.1

Issuance and Exchange.

At the Closing (as defined in Section 2.1 below), to be held in accordance with
the provisions of Article II below and subject to the terms and agreements set
forth herein, Blaze shall (a) authorize Blaze’s transfer agent to issue to EESV
70,000,000 shares of duly authorized and newly issued shares of common stock,
$0.01 value, of Blaze (the “Blaze Stock”), in consideration for all of the
issued and outstanding shares of common stock of Subsidiary.  





{A0040157.DOC}1










1.2

Exchange of Shares.

EESV shall have delivered to counsel for Blaze, prior to Closing, certificates
evidencing the Subsidiary Stock, together with duly executed stock powers to
effectuate the transfer, and Blaze shall have delivered to counsel for Blaze,
prior to Closing, certificates evidencing the Blaze Shares. Counsel for Blaze
shall release the Subsidiary Stock and the Blaze Stock, over which he has
custody, to Blaze and EESV, respectively, at the Closing, assuming satisfaction
by Blaze and EESV of all applicable conditions set forth in this Agreement.

ARTICLE II.
CLOSING

2.1

Closing.

The consummation of the Exchange by Blaze, EESV (the “Closing”) shall occur on
July 31, 2007 at the offices of EESV, subject to the satisfaction or waiver of
all of the conditions to Closing, or at such other place as the parties may
agree upon.

2.2

Deliveries by Blaze.

Blaze shall deliver, or cause to be delivered, to EESV:

(a)

At or as soon as practicable after the Closing, certificates for the shares of
Blaze Stock being exchanged, it being understood that the certificates will be
prepared by Blaze’s transfer agent and delivered to EESV;

(b)

At the Closing, the items specified in Article VI below; and

(c)

At the Closing, all of the books and records of Blaze.

2.3

Deliveries by EESV.

At the Closing, EESV shall deliver to Blaze the items specified in Article VI
below.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF EESV

EESV represents and warrants to Blaze as follows (it being acknowledged that
Blaze is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each, as evidenced by their signature set forth on the signature page,
constitutes a condition precedent to the obligations of Blaze hereunder):

3.1

Ownership of Stock.

EESV is the lawful owner of the Subsidiary Stock to be transferred to Blaze free
and clear of all preemptive or similar rights, Liens, and the delivery to Blaze
of the Subsidiary Stock pursuant to the provisions of this Agreement will
transfer to Blaze valid title thereto, free and clear of all Liens. To the
Knowledge of EESV, the Subsidiary Stock to be exchanged herein has been duly
authorized and validly issued and is fully paid and nonassessable.





{A0040157.DOC}2










3.2

Authority to Execute and Perform Agreement; No Breach.

EESV has the full legal right and power and all authority and approval required
to enter into, execute and deliver this Agreement, and to sell, assign, transfer
and convey the Subsidiary Stock and to perform fully his respective obligations
hereunder. This Agreement has been duly executed and delivered by EESV and,
assuming due execution and delivery by, and enforceability against, Blaze,
constitutes the valid and binding obligation of EESV enforceable in accordance
with its terms, subject to the qualifications that enforcement of the rights and
remedies created hereby is subject to (a) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors, and (b) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). No approval or consent of, or filing with, any
Governmental Entity, and no approval or consent of, or filing, with any other
Person is required to be obtained by EESV or in connection with the execution
and delivery by EESV of this Agreement and consummation and performance by them
of the transactions contemplated hereby.

The execution, delivery and performance of this Agreement by EESV and the
consummation of the transactions contemplated hereby in accordance with the
terms and conditions hereof by EESV will not:

(a)

violate, conflict with or result in the breach of any of the terms of, or
constitute (or with notice or lapse of time or both would constitute) a default
under, any contract, lease, agreement or other instrument or obligation to which
EESV is a party;

(b)

violate any order, judgment, injunction, award or decree of any court,
arbitrator, governmental or regulatory body, by which EESV or the securities,
assets, properties or business of EESV is bound; or

(c)

violate any statute, law or regulation to which EESV is subject.

3.3

Securities Matters.

EESV hereby represents, warrants and covenants to Blaze as follows:

(a)

EESV has been advised that the Blaze Stock has not been registered under the
Securities Act, or any state securities act in reliance on exemptions therefrom.

(b)

The Blaze Stock is being acquired solely for EESV’s own account, for investment
and are not being acquired with a view to or for the resale, distribution,
subdivision or fractionalization thereof. EESV has no present plans to enter
into any such contract, undertaking, agreement or arrangement and further
understands that the Blaze Stock may only be resold pursuant to a registration
statement under the Securities Act, or pursuant to some other available
exemption.

(c)

EESV agrees that the certificate or certificates representing the Blaze Stock
will be inscribed with substantially the following legend:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of counsel acceptable to the issuer of the securities represented by
this certificate that registration is not required under said Act.”





{A0040157.DOC}3










(d)

EESV acknowledges that an investment in Blaze is subject to a high degree of
risk and that, even though Blaze’s common stock is quoted on the Pink Sheets,
there exists no established trading market for the Blaze Stock.

3.4

Capital Structure.

As of the Effective Date, 1,000 shares of Subsidiary Stock were issued and
outstanding and held by EESV, and no shares of Subsidiary Stock were held by
Subsidiary in its treasury. All outstanding shares of Subsidiary Stock will have
been duly authorized and validly issued, and will be fully paid and
nonassessable and not subject to preemptive or similar rights. No bonds,
debentures, notes or other indebtedness of Subsidiary having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which EESV may vote are issued or outstanding. Subsidiary does
not have and, at or after Closing will not have, any outstanding option,
warrant, call, subscription or other right, agreement or commitment which either
(a) obligates Subsidiary to issue, sell or transfer, repurchase, redeem or
otherwise acquire or vote any shares of the capital stock of Subsidiary, or (b)
restricts the voting, disposition or transfer of shares of capital stock of
Subsidiary. There are no outstanding stock appreciation rights or similar
derivative securities or rights of Subsidiary.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BLAZE

Blaze as to itself and to its predecessor entity, Aztec Energy Corp., hereby
represents and warrants to EESV as follows (it being acknowledged that EESV is
entering into this Agreement in material reliance upon each of the following
representations and warranties, and that the truth and accuracy of each, as
evidenced by the execution of this Agreement by a duly authorized officer of
Blaze, constitutes a condition precedent to the obligations of EESV hereunder):

4.1

Organization, Standing and Power.

Blaze is duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the requisite corporate power and authority to
carry on its business as now being conducted. Blaze is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a Blaze Material Adverse Effect. For purposes of this
Agreement, the term “Blaze Material Adverse Effect” means any Material Adverse
Effect with respect to Blaze, taken as a whole, or any change or effect that
adversely, or is reasonably expected to adversely, affect the ability of Blaze
to consummate the transactions contemplated by this Agreement in any material
respect or materially impairs or delays Blaze’s ability to perform its
obligations hereunder. Blaze has made available to EESV complete and correct
copies of its charter documents and bylaws.

4.2

Capital Structure.

As of the Effective Date, the authorized capital stock of Blaze consists of
500,000,000 shares of common stock and 5,000,000 shares of preferred stock.
Immediately prior to the Closing, there will be approximately 17,665,804 shares
of common stock of Blaze issued and outstanding and no shares of preferred stock
issued and outstanding. No shares of common stock of Blaze will be held by Blaze
in its treasury. All outstanding shares of capital stock of Blaze will have been
duly authorized and validly issued, and will be fully paid and nonassessable and
not subject to preemptive or similar rights. No bonds, debentures, notes or
other indebtedness of Blaze having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
the stockholders of Blaze





{A0040157.DOC}4










may vote are issued or outstanding. Except for this Agreement, Blaze does not
have, and at or after Closing will not have, any outstanding option, warrant,
call, subscription or other right, agreement or commitment which either (a)
obligates Blaze to issue, sell or transfer, repurchase, redeem or otherwise
acquire or vote any shares of the capital stock of Blaze, or (b) restricts the
voting, disposition or transfer of shares of capital stock of Blaze, except for
a convertible promissory note dated June 6, 2003 in the original principal
amount of $15,000.00 which is convertible into common stock at $0.01 per share.
There are no outstanding stock appreciation rights or similar derivative
securities or rights of Blaze.

4.3

Authority: Noncontravention.

Blaze has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution, delivery and performance of this Agreement by Blaze and the
consummation by Blaze of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Blaze and is in
compliance with the Plan of Bankruptcy as confirmed by the Court. This Agreement
has been duly executed and delivered by Blaze and, assuming this Agreement
constitutes the valid and binding agreement of EESV, constitutes a valid and
binding obligation of Blaze, enforceable against Blaze in accordance with its
terms, subject to (a) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors, and (b) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity). The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions hereof, will not, (x) conflict with any of the provisions of
the charter documents or bylaws of Blaze, (y) subject to the governmental
filings and other matters referred to in the following sentence, conflict with,
result in a breach of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of first refusal, termination, cancellation
or acceleration of any obligation (including to pay any sum of money) or loss of
a benefit under, or require the consent of any Person under, any indenture or
other agreement, Permit, concession, ground lease or similar instrument or
undertaking to which Blaze is a party or by which Blaze or any of its assets are
bound or affected, result in the creation or imposition of a Lien against any
material asset of Blaze, which, singly or in the aggregate, would have a Blaze
Material Adverse Effect, or (z) subject to the governmental filings and other
matters referred to in the following sentence, contravene any law, rule or
regulation, or any order, writ, judgment, injunction, decree, determination or
award binding on Blaze currently in effect, which in the case of clauses (y) and
(z) above, singly or in the aggregate, would have a Blaze Material Adverse
Effect.  No consent, approval or authorization of, or declaration or filing
with, or notice to, any Governmental Entity or any third party which has not
been received or made is required by or with respect to Blaze in connection with
the execution and delivery of this Agreement by Blaze or the consummation by
Blaze of the transactions contemplated hereby, except for consents, approvals,
authorizations, declarations, filings and notices that, if not obtained or made,
will not, individually or in the aggregate, result in a Blaze Material Adverse
Effect.

4.4

Subsidiaries.

Blaze does not own, directly or indirectly, any of the capital stock of any
other corporation or any equity, profit sharing, participation or other interest
in any corporation, partnership, joint venture or other entity.

4.5

Intellectual Property.

Blaze does not own or use any trademarks, trade names, service marks, patents,
copyrights or any applications with respect thereto. Blaze has no Knowledge of
any claim that, or inquiry as to whether, any product, activity or operation of
Blaze infringes upon or involves, or has resulted in the infringement of,





{A0040157.DOC}5










any trademarks, trade names, service marks, patents, copyrights or other
proprietary rights of any other Person, corporation or other entity; and no
proceedings have been instituted, are pending or are threatened with respect
thereto.

4.6

Absence of Certain Changes or Events; No Undisclosed Material Liabilities.

(a)

Blaze has conducted its business only in the ordinary course, and there has not
been (i) any change, destruction, damage, loss or event which has had or could
reasonably be expected to have, individually or in the aggregate a Blaze
Material Adverse Effect; (ii) any declaration, setting aside or payment of any
dividend or other distribution in respect of shares of Blaze’s capital stock, or
any repurchase, redemption or other acquisition by Blaze of any shares of their
respective capital stock or equity interests, as applicable; (iii) any increase
in the rate or terms of compensation payable or to become payable by Blaze to
its directors, officers or key employees; (iv) any entry into, or increase in
the rate or terms of, any bonus, insurance, severance, pension or other employee
or retiree benefit plan, payment or arrangement made to, for or with any such
directors, officers or employees; (v) any entry into any agreement, commitment
or transaction by Blaze, or waiver, termination, amendment or modification to
any agreement, commitment or transaction, which is material to Blaze taken as a
whole; (vi) any material labor dispute involving the employees of Blaze; (vii)
any change by Blaze in accounting methods, principles or practices except as
required or permitted by GAAP; (viii) any write-off or write-down of, or any
determination to write-off or write-down, any asset of Blaze or any portion
thereof; (ix) any split, combination or reclassification of any of Blaze’s
capital stock or issuance or authorization relating to the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Blaze’s
capital stock; (x) any amendment of any material term of any outstanding
security of Blaze; (xi) any loans, advances or capital contributions to or
investments in, any other Person in existence on the Effective Date made by
Blaze; (xii) any sale or transfer by Blaze of any of the assets of Blaze,
cancellation of any material debts or claims or waiver of any material rights by
Blaze; or (xiii) any agreements by Blaze to (a) do any of the things described
in the preceding clauses (i) through (xii) other than as expressly contemplated
or provided for herein or (b) take, whether in writing or otherwise, any action
which, if taken prior to the Effective Date, would have made any representation
or warranty of Blaze in this Agreement untrue or incorrect in any material
respect.

(b)

Blaze has no Liabilities, except as otherwise incurred in the ordinary course of
business, and except for a convertible promissory note dated June 6, 2003 in the
original principal amount of $15,000.00.

4.7

Books and Records.

The books of account and other financial records of Blaze, all of which have
been made available to EESV, are complete and correct and represent actual, bona
fide transactions.

4.8

Employees.

Except with regard to Sherman Hawkes, Blaze’s sole officer[s] and director[s],
Blaze (a) has no employees, (b) does not owe any compensation of any kind,
deferred or otherwise, to any current or previous employees, (c) has no written
or oral employment agreements with any officer or director of Blaze or (d) is
not a party to or bound by any collective bargaining agreement. There are no
loans or other obligations payable or owing by Blaze to any stockholder,
officer, director or employee of Blaze, nor are there any loans or debts payable
or owing by any of such persons to Blaze or any guarantees by Blaze of any loan
or obligation of any nature to which any such Person is a party.





{A0040157.DOC}6










4.9

Employee Benefit Plans.

Blaze has no (a) non-qualified deferred or incentive compensation or retirement
plans or arrangements, (b) qualified retirement plans or arrangements, (c) other
employee compensation, severance or termination pay or welfare benefit plans,
programs or arrangements or (d) any related trusts, insurance contracts or other
funding arrangements maintained, established or contributed to by Blaze.

4.10

Compliance with Applicable Laws.

Blaze has and after giving effect to the transactions contemplated hereby will
have in effect all Permits necessary for it to own, lease or operate its
properties and assets and to carry on its business as now conducted, and to the
Knowledge of Blaze there has occurred no default under any such Permit, except
for the lack of Permits and for defaults under Permits which individually or in
the aggregate would not have a Blaze Material Adverse Effect. To Blaze’s
Knowledge, Blaze is in compliance with, and has no liability or obligation
under, any applicable statute, law, ordinance, rule, order or regulation of any
Governmental Entity, including any liability or obligation to undertake any
remedial action under Hazardous Substances Laws (as hereinafter defined), except
for instances of non-compliance, liabilities or obligations, which individually
or in the aggregate would not have a Blaze Material Adverse Effect.

4.11

Insurance.

Blaze has no insurance policies in effect.

4.12

Litigation, etc.

As of the Effective Date, (a) there is no suit, claim, action or proceeding (at
law or in equity) pending or, to the Knowledge of Blaze, threatened against
Blaze (including, without limitation, any product liability claims) before any
court or governmental or regulatory authority or body, and (b) Blaze is not
subject to any outstanding order, writ, judgment, injunction, order, decree or
arbitration order that, in any such case described in clauses (a) and (b), (i)
could reasonably be expected to have, individually or in the aggregate, a Blaze
Material Adverse Effect or (ii) involves an allegation of criminal misconduct or
a violation of the Racketeer and Influenced Corrupt Practices Act. As of the
Closing, there are no suits, actions, claims or proceedings pending or, to
Blaze’s Knowledge, threatened, seeking to prevent, hinder, modify or challenge
the transactions contemplated by this Agreement.

4.13

Contracts.

Except for its contract with Corporate Stock Transfer (“Transfer Agent”),
pursuant to which Transfer Agent acts as the Blaze’s stock transfer agent, Blaze
has no material contracts, leases, arrangements or commitments (whether oral or
written) and is not a party to or bound by or affected by any contract, lease,
arrangement or commitment (whether oral or written) relating to: (a) the
employment of any Person; (b) collective bargaining with, or any representation
of any employees by, any labor union or association; (c) the acquisition of
services, supplies, equipment or other personal property; (d) the purchase or
sale of real property; (e) distribution, agency or construction; (f) lease of
real or personal property as lessor or lessee or sublessor or sublessee; (g)
lending or advancing of funds; (h) borrowing of funds or receipt of credit; (i)
incurring any obligation or liability; or (j) the sale of personal property.

4.14

Real Property.

Blaze does not own or lease any real property.





{A0040157.DOC}7










4.15

Quotation.

As of the Effective Date, the Blaze Stock is and shall remain eligible for
quotation on the Pink Sheets following the Closing.

4.16

Environmental Matters.

Blaze has not received any written notice from any Governmental Entity that
there exists any violation of any Hazardous Substances Law (as hereinafter
defined). Blaze has no Knowledge (a) of any Hazardous Substances (as hereinafter
defined) present on, under or about any Blaze asset, and to Blaze’s Knowledge no
discharge, spillage, uncontrolled loss, seepage or filtration of Hazardous
Substances has occurred on, under or about any Blaze asset, (b) that any Blaze
assets violates, or has at any time violated, any Hazardous Substance Laws, and
(c) that there is a condition on any asset for which Blaze has an obligation to
undertake any remedial action pursuant to Hazardous Substance Laws. For purposes
hereof, “Hazardous Substances” means, without limitation (i) those substances
included within definitions of any one or more of the terms “Hazardous
Substance,” and “Hazardous Waste,” “Toxic Substance” and “Hazardous Material” in
the Comprehensive Environmental Response Compensation and Liability Act,
42 U.S.C. § 90,601, et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901, et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651, et seq., (insofar as it
relates to employee health and safety in relation to exposure to Hazardous
Substances) and any other local, state, federal or foreign laws or regulations
related to the protection of public health or the environment (collectively,
“Hazardous Substances Laws”); (ii) such other substances, materials or wastes as
are or become regulated under, or as are classified as hazardous or toxic under
Hazardous Substance Laws; and (iii) any materials, wastes or substances that can
be defined as (v) petroleum products or wastes; (w) asbestos; (x)
polychlorinated biphenyl; (y) flammable or explosive; or (z) radioactive.

4.17

Anti-takeover Plan: State Takeover Statutes.

Blaze does not have in effect any plan, scheme, device or arrangement, commonly
or colloquially known as a “poison pill” or “anti-takeover” plan or any similar
plan, scheme, device or arrangement. The Board of Directors of Blaze has
approved this Agreement. No other state takeover statute or similar statute or
regulation applies or purports to apply to the Exchange, this Agreement or any
of the transactions contemplated by this Agreement.

4.18

Solicitation.

None of Blaze, its officers, directors, Affiliates or agents, or any other
Person acting on its behalf has solicited, directly or indirectly, any Person to
enter into a merger or similar business combination transaction with Blaze by
any form of general solicitation, including, without limitation, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

4.19

Disclosure.

The representations and warranties and statements of fact made by Blaze in this
Agreement are, as applicable, accurate, correct and complete and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements and information contained herein not
false or misleading.





{A0040157.DOC}8










ARTICLE V.
INDEMNIFICATION

5.1

Indemnification of EESV.

(a)

Blaze shall, from and after the Closing, indemnify, defend and hold harmless
EESV, and EESV’s officers, directors, Affiliates or agents, and any other Person
acting on its behalf (the “EESV Indemnified Parties”) against all losses,
claims, damages, costs, expenses (including reasonable attorneys’ fees and
expenses), liabilities or judgments or amounts that are paid in settlement with
the approval of the indemnifying party (the “EESV Indemnified Liabilities”)
based on, or arising out of, or pertaining to this Agreement or the transactions
contemplated hereby, in each case, to the fullest extent permitted under the
laws of the State of Delaware.

(b)

The EESV Indemnified Parties shall have the right to conduct the defense of any
action giving rise to a claim for indemnity under this Agreement with counsel of
their own choosing.  EESV and Blaze agree that all rights to indemnification,
including provisions relating to advances of expenses incurred in defense of any
action or suit, existing in favor of the EESV Indemnified Parties with respect
to matters occurring through the Closing, shall survive the Exchange and shall
continue in full force and effect for a period of not less than one year from
the Closing; provided, however, that all rights to indemnification in respect of
any EESV Indemnified Liabilities asserted or made within such period shall
continue until the disposition of such EESV Indemnified Liabilities.

(c)

The provisions of this Section 5.1 are intended to be for the benefit of, and
shall be enforceable by, each EESV Indemnified Party, his or her heirs and his
or her personal representatives and shall be binding upon all successors and
assigns of Blaze and EESV.

5.2

Indemnification of Blaze.

(a)

EESV shall, from and after the Closing, indemnify, defend and hold harmless
Blaze and Blaze’s officers, directors, Affiliates or agents, and any other
Person acting on its behalf (the “Blaze Indemnified Parties”) against all
losses, claims, damages, costs, expenses (including reasonable attorneys’ fees
and expenses), liabilities or judgments or amounts that are paid in settlement
with the approval of the indemnifying party (the “Blaze Indemnified
Liabilities”) based on, or arising out of, or pertaining to this Agreement or
the transactions contemplated hereby, in each case, to the fullest extent
permitted under the laws of the State of Delaware.

(b)

The Blaze Indemnified Parties shall have the right to conduct the defense of any
action giving rise to a claim for indemnity under this Agreement with counsel of
their own choosing.  EESV and Blaze agree that all rights to indemnification,
including provisions relating to advances of expenses incurred in defense of any
action or suit, existing in favor of the Blaze Indemnified Parties with respect
to matters occurring through the Closing, shall survive the Exchange and shall
continue in full force and effect for a period of not less than one year from
the Closing; provided, however, that all rights to indemnification in respect of
any Blaze Indemnified Liabilities asserted or made within such period shall
continue until the disposition of such Blaze Indemnified Liabilities.

(c)

The provisions of this Section 5.2 are intended to be for the benefit of, and
shall be enforceable by, each Blaze Indemnified Party, his or her heirs and his
or her personal representatives and shall be binding upon all successors and
assigns of Blaze and EESV.





{A0040157.DOC}9










ARTICLE VI.
CONDITIONS PRECEDENT

6.1

Conditions to Each Party’s Obligation to Effect the Exchange.

The respective obligation of each party to effect the Exchange is subject to the
satisfaction or written waiver of the following conditions:

(a)

No Injunctions or Restraints. No statute, rule, regulation, temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Exchange shall be in effect; provided,
however, that the party invoking this condition shall use its best efforts to
have any such temporary restraining order, injunction, order, restraint or
prohibition vacated.

(b)

Governmental and Regulatory Consents. All material filings required to be made
prior to the Closing with, and all material consents, approvals, permits and
authorizations required to be obtained prior to the Closing from, Governmental
Entities, in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by EESV and Blaze will
have been made or obtained (as the case may be).

6.2

Conditions to Obligations of EESV.

The obligations of EESV to effect the Exchange are further subject to the
satisfaction or written waiver on or prior to the Closing of the following
conditions:

(a)

Representations and Warranties.  The representations and warranties of Blaze set
forth in Article IV that are qualified as to materiality or Material Adverse
Effect shall be true and correct and the representations and warranties of Blaze
set forth in Article IV that are not so qualified shall be true and correct in
all material respects, in each case as of the Closing, except to the extent such
representations and warranties speak as of an earlier date. In addition, all
such representations and warranties shall be true and correct as of the Closing,
except to the extent such representation or warranty speaks of an earlier date
(without regard to any qualifications for materiality or Material Adverse
Effect) except to the extent that any such failure to be true and correct (other
than any such failure the effect of which is immaterial) individually and in the
aggregate with all such other failures would not have a Material Adverse Effect,
and EESV shall have received a certificate signed on behalf of Blaze by the
chief executive officer of Blaze to the effect set forth in this paragraph.

(b)

Performance of Obligations of Blaze.  Blaze shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing.

(c)

Board Representation.  At the Closing and pursuant to a written consent to
action of the Board of Directors of Blaze, the Board of Directors (a) shall
appoint A. Leon Blaser, Greg Holsted, Michael Thompson and Vaughn Featherstone
as member(s) of the Board of Directors, and (b) all existing officers and
directors shall resign as officers of Blaze.

6.3

Conditions to Obligations of Blaze.

The obligation of Blaze to effect the Exchange is further subject to the
satisfaction or written waiver on or prior to Closing of the following
conditions:





{A0040157.DOC}10










(a)

Representations and Warranties. The representations and warranties of EESV set
forth in Article III that are qualified as to materiality or Material Adverse
Effect shall be true and correct and the representations and warranties of EESV
set forth in Article III set forth in Article III that are not so qualified
shall be true and correct in all material respects, in each case as of the
Closing. In addition, all such representations and warranties shall be true and
correct as of the Closing, except to the extent such representation or warranty
speaks of an earlier date (without regard to any qualifications for materiality
or Material Adverse Effect) except to the extent that any such failure to be
true and correct (other than any such failure the effect of which is immaterial)
individually and in the aggregate with all such other failures would not have a
Material Adverse Effect, and Blaze shall have received a certificate signed on
behalf of EESV by the president of EESV to the effect set forth in this
paragraph.

(b)

Performance of Obligations of EESV. EESV shall have performed in all material
respects all obligations required to be performed by them under this Agreement
at or prior to the Closing.

ARTICLE VII.
GENERAL PROVISIONS

7.1

Survival of Representations and Warranties.

Except as otherwise contemplated herein, the representations and warranties in
this Agreement and in any instrument delivered pursuant to this Agreement shall
survive the Closing for a period of one year.

7.2

Fees and Expenses.

Each party hereto shall pay its own expenses incident to preparing for, entering
into and carrying out this Agreement and the consummation of the transactions
contemplated hereby.

7.3

Definitions.

For purposes of this Agreement, and except as otherwise defined in this
Agreement:

(a)

“Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person;

(b)

“Governmental Entity” means any domestic or foreign governmental agency or
regulatory authority;

(c)

“Knowledge” means actual knowledge.  In order for an individual to have
Knowledge of a fact or matter, the individual must be actually aware of that
fact or matter.  A Person (other than an individual) will be deemed to have
Knowledge of a particular fact or matter if any individual who is serving, or
who has at any time served, as a director, officer, partner, executor or trustee
of that Person (or in any similar capacity) has, or at any time had, Knowledge
of that fact or matter.

(d)

“Liens” means, collectively, all material pledges, claims, liens, charges,
mortgages, conditional sale or title retention agreements, hypothecations,
collateral assignments, security interests, easements and other encumbrances of
any kind or nature whatsoever;

(e)

“Material Adverse Effect” with respect to any Person means an event that has had
or would reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of such Person and its
subsidiaries taken as a whole;





{A0040157.DOC}11










(f)

“Permits” means federal, state, local and foreign governmental approvals,
authorizations, certificates, filings, franchises, licenses, notices, permits an
rights; and

(g)

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity.

(h)

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

(i)

“Securities Act” means the Securities Act of 1933, as amended.

7.4

Usage.

In this Agreement, unless a clear contrary intention appears:

(a)

the singular number includes the plural number and vice versa;

(b)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(c)

reference to any gender includes each other gender or, in the case of an entity,
the neuter;

(d)

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof, and shall be deemed to refer as well to all
addenda, exhibits and schedules;

(e)

reference to a Section or Schedule, such reference shall be to a Section of, or
a Schedule to, this Agreement unless otherwise indicated

(f)

reference to any law means such law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any law means that provision of such law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

(g)

the table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(h)

“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof;

(i)

“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(j)

“or” is used in the inclusive sense of “and/or;” and

(k)

with respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding.”





{A0040157.DOC}12










7.5

Counterparts.

This Agreement may be executed in two or more counterparts.

7.6

Entire Agreement; Third-Party Beneficiaries.

This Agreement constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement. This Agreement is not intended
to confer upon any Person other than the parties hereto and the third party
beneficiaries referred to in the following sentence, any rights or remedies. The
parties hereto expressly intend the provisions of Sections 5.1 and 5.2 to confer
a benefit upon and be enforceable by, as third party beneficiaries of this
Agreement, the third Persons referred to in, or intended to be benefited by,
such provisions.

7.7

Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF IDAHO REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

7.8

Assignment.

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the parties without the prior written consent of the other
parties, and any such assignment that is not consented to shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

7.9

Enforcement.

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of the United States located in the State of Idaho, this
being in addition to any other remedy to which they are entitled at law or in
equity.

7.10

Severability.

Whenever possible, each provision or portion of any provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law but if any provision or portion of any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party, such invalidity, illegality or unenforceability will not
affect any other provision or portion of any provision in such jurisdiction, and
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.





{A0040157.DOC}13










IN WITNESS WHEREOF, Blaze, EESV have executed this Agreement to be effective as
of the Effective Date.

BLAZE:

BLAZE ENERGY CORP.




/s/ A. Leon Blaser




By:__________________________
A. Leon Blaser, CEO    

EESV:

ENVIRONMENTAL ENERGY SERVICES, INC.




/s/ A. Leon Blaser




By:__________________________
A. Leon Blaser, CEO








{A0040157.DOC}14


